Citation Nr: 0933566	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-29 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
status post (S/P) collapse lung, secondary to gunshot wound 
manifested by pulmonary impairment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to March 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a video-conference hearing in June 2009.

Separate service connection for the residuals of a gunshot 
wound of the chest, manifested by muscle damage has been 
assigned.  That issue is not on appeal.


FINDING OF FACT

The respiratory disorder is productive of pulmonary function 
studies showing a forced expiratory volume in one second 
(FEV-1) of 61.9 percent predicted (66.7 percent predicted 
post bronchodilator), ratio (FEV-1/FVC) of 61 percent and 
requiring daily inhalational or oral bronchodilator therapy, 
or inhalational anti-inflammatory medication.  FEV-1 of 40 to 
55 percent predicted; at least monthly visits to a physician 
for required care of exacerbations; or, intermittent courses 
of systemic corticosteroids are not demonstrated under 
applicable provisions.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the S/P collapse lung respiratory disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6602 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his respiratory disability.  There is 
no indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the noted October 2007 
VCAA letter, the RO notified the Veteran of the evidence 
necessary to establish both disability ratings and effective 
dates in compliance with these requirements.  Id.  
Regardless, the Veteran was fully notified that he was 
awarded a disability evaluation and an effective date for 
that evaluation in the appealed rating decision.

Finally, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  In Vazquez-
Flores, the Court found that at a minimum adequate VCAA 
notice requires that a claimant be notified of the following 
four items to substantiate a claim for increased evaluation.  
First, the claimant must provide, or ask the VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Second, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the VCAA letter was in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the Veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
service-connected S/P collapse lung respiratory disability 
had worsened.  Nevertheless, the VCAA letter did not provide 
the type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the Veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  

The Board has reviewed the record first to determine whether 
the Veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).

In this regard, he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his multiple VA examinations.  He provided further 
statements regarding current symptoms of his S/P collapse 
lung respiratory disorder at his June 2009 Board video-
conference hearing.  Additionally, he submitted VA treatment 
records in conjunction with his claim.  These actions reflect 
actual knowledge of the evidence necessary to substantiate 
his claim, namely evidence showing that his disability had 
gotten worse.

Moreover, the multiple VA examinations involved a discussion 
of pulmonary function test findings, paralleling the relevant 
diagnostic criteria.  These discussions, along with the 
Veteran's access to his VA examination reports, reflect that 
a reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim for 
increase.

Finally, the Board notes that the criteria for higher 
evaluation were further enumerated in the September 2008 
Statement of the Case (SOC).  Thus, the Veteran was made well 
aware of the necessary requirements for an increased 
evaluation pursuant to the applicable diagnostic codes.  For 
all of these reasons, the Board finds that any notice errors 
with regard to the second and third requirements of Vazquez-
Flores are not prejudicial.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

In a September 1993 rating decision, the RO granted service 
connection for the Veteran's S/P collapsed lung, secondary to 
gunshot wound with insignificant pulmonary impairment and 
assigned a non-compensable evaluation for the respiratory 
disability.  In an April 2002 rating decision, the RO 
increased the Veteran's respiratory disability evaluation to 
30 percent, effective September 19, 2001, under DC 6602, the 
criteria for evaluating bronchial asthma.  38 C.F.R. § 4.97.  
This 30 percent evaluation has remained in effect since that 
time.  The Veteran filed his instant claim for increase in 
October 2007.

Under DC 6602, a 30 percent evaluation is warranted for 
bronchial asthma with a FEV-1 of 56-70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted for 
bronchial asthma with FEV-1 of 40 to 55 percent predicted, 
or; with a FEV-1 /FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three times per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent evaluation is warranted for 
bronchial asthma with FEV-1 less than 40 percent predicted, 
or; FEV-1/FVC less than 40 percent, or; more than one attack 
per week with episodes of respiratory failure, or; requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroid  or immuno-suppressive medications.

In his February 2008 VA examination, the Veteran complained 
of an occasional cough which was productive of sputum at 
times.  He did not have hemoptysis nor did he experience 
anorexia.  The Veteran did have dyspnea with exertion, 
especially with going up stairs or with hills.  The Veteran 
reported that he had asthmatic attacks approximately one time 
a week and otherwise experienced shortness of breath.  As of 
the date of the examination, he was on no treatment for the 
respiratory disorder.  During the last year, he had no 
periods of incapacitation requiring bed rest or treatment by 
a health care provider.  The Veteran was a smoker; however, 
he was on a smoking cessation plan.  Prior to that, he had a 
two pack per day history for 40 years.

Objectively, the Veteran demonstrated coarse breath sounds 
bilaterally without frank wheezes or rales appreciated.  
Pulmonary function testing (PFT) showed moderate obstructive 
defect without significant post bronchodilator response.  Pre 
bronchodilator findings showed that FEV-1 was 61.9 percent of 
predicted and the ratio (FEV-1/FVC) was 61 percent.  Post 
bronchodilator findings showed that FEV-1 was 66.7 percent of 
predicted and the ratio (FEV-1/FVC) was 55 percent.

In the January 2009 VA examination, the examiner recorded the 
medical history associated with the Veteran's respiratory 
disability.  The Veteran complained that his shortness of 
breath was worse since his last examination.  The Veteran 
continued to smoke; however, his daily consumption was less 
than one pack per day.  He had a frequent cough.  He denied 
fever but he did have night sweats.  He denied hemoptysis and 
did not require supplemental oxygen.  He used a Combivent 
metered dose inhaler for treatment for his respiratory 
disability.  

The examiner noted the results from the February 2008 PFT.  
Objectively, the Veteran was in no apparent respiratory 
distress.  His lungs were clear and there were no wheezes or 
rhonchi.  The examiner reported that PFT revealed moderate 
obstructive defect without response to bronchodilator.  In 
this regard, the examiner explained the test result was more 
consistent with chronic obstructive pulmonary disease (COPD) 
secondary to cigarette smoking rather than asthma.  The 
Veteran had not had any recurrence of the pneumothorax since 
his gunshot wound.  The examiner opined that it would be less 
likely than not that the Veteran would be experiencing 
sequela from the pneumothorax and more likely that his 
shortness of breath and cough were secondary to his continued 
cigarette smoking.

Given its review of the record, the Board finds that an 
evaluation in excess of 30 percent for the Veteran's service-
connected S/P collapsed lung respiratory disability is not 
warranted.  In this regard, the Board notes the PFT results 
showed FEV-1 of 61.9 percent predicted and ratio (FEV-1/FVC) 
of 61 percent (pre-bronchodilator).  These results are 
contemplated by the 30 percent evaluation.

PFT results showed FEV-1 of 66.7 percent predicted (post 
bronchodilator).  Again, this result is contemplated by the 
30 percent evaluation.  The Board is aware that the ratio 
(FEV-1/FVC) was 55 percent; however, the regulations provide, 
in pertinent part, when there is disparity between the 
results of different PFT's, so that the level of evaluation 
would differ depending on which test result is used, the 
result which most accurately reflects the level of disability 
is to be used.  38 C.F.R. § 4.96 (d)(6).  Moreover, 
regulations provide that where the pre-test results are 
better than the post-test results, the pre-test results are 
used.  38 C.F.R. § 4.96 (d)(5).  The Board is bound by these 
regulations.  38 U.S.C.A. § 7104.  

In this regard, the Board notes that the Veteran's disability 
did not necessitate monthly visits to his physician for 
required care of exacerbations or intermittent courses of 
systemic corticosteroids.  Rather, the Veteran went to his 
physician every 6 months and used a Combivent metered dose 
inhaler daily for his respiratory disorder.  For these 
reasons, an evaluation in excess of 30 percent for the 
service-connected S/P collapsed lung respiratory disability 
is not warranted in this case.  

During his June 2009 hearing, the Veteran contended that 
his January 2009 VA examination was inadequate.  The reported 
findings in the examination report are sufficiently detailed 
with recorded history, clinical findings, to include the 
Veteran's PFT results, and pertinent diagnoses.  While the 
claims file was not available, it is noted that a pertinent 
history was provided and there were medical records available 
to the examiner.  Additionally, it is not shown that the 
examination was in some way incorrectly prepared or that the 
VA examiner failed to address the clinical significance of 
the Veteran's respiratory disability.  There are other 
pertinent records on file and they are consistent with the 
exam results.  As such, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The Veteran has submitted no evidence showing 
that his service-connected S/P collapsed lung respiratory 
disability markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation and there is also no indication that this 
disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An evaluation in excess of 30 percent for the status post S/P 
collapse lung, secondary to gunshot wound manifested by 
pulmonary impairment is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


